Citation Nr: 1142403	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel







INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's current back disability is related to an in-service injury.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a back disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In view of the Board's favorable decision to grant service connection for a back disability no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the United States Court of Appeals for Veterans Claims' case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (2011).

Where a Veteran had active and continuous military service for 90 days or more and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

The Veteran asserts that he is entitled to service connection for a back disability due to rocket fragment wounds incurred in service.  The Board acknowledges that the Veteran is a combat Veteran and therefore 38 U.S.C.A. § 1154(b) aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.

The Veteran's service treatment records show that he incurred a rocket fragment injury in February 1968 as the result of hostile action.  The Veteran's separation examination dated in August 1968 documented the Veteran's fragment wounds.   

A May 2008 medical record showed there was a metallic radiopaque density lateral to the left of the L1 vertebral body in the Veteran's back.  The Veteran's private doctor, Dr. J.J.V., wrote a letter stating that the Veteran's back pain is diagnosed as multi-level degenerative disc disease of the lumbar spine secondary to post-traumatic arthritis, which is secondary to the-in-service projectile, and spondylothesis of the L4-L5, which is secondary to the metallic foreign body at the level of L1 on the left. 

The Veteran was afforded a VA examination in May 2008 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted that the Veteran had an old gunshot wound to his abdomen but no exit wound over his back.  He diagnosed arthritis of the lumbar spine.  The examiner noted that a relationship between the Veteran's arthritis and the abdominal wound is purely speculative.

When affording the Veteran the benefit of the doubt, the Board has determined that his spondylothesis of the lumbar spine was incurred in active service.  The claim contains both positive and negative opinions with regard to the etiology of the Veteran's back disability.  The question of whether the Veteran's current diagnosis had its onset in or is otherwise related to active service, involves competent medical evidence as to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the evidence is in equipoise.  The private medical examiner attributes the Veteran's disability to service, due to the fragment wound incurred in service.  There is evidence that the Veteran was treated for a fragment wound in service and evidence of a metallic substance on the Veteran's x-rays of his back. 

The VA examiner stated that a nexus between the current lumbar arthritis and the in-service fragment wound would be resorting to mere speculation and noted that there was no exit wound on the Veteran's back.  

In this case, both opinions are equally probative in that they are based on an accurate review of the Veteran's medical history.  As the evidence is in equipoise, the Board must find in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, service connection for all current disabilities of the lumbar spine is granted. 



ORDER

Entitlement to service connection for a lumbar spine disability is granted.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


